Cole, J.
According to our view, the letter of the defendant, dated January 29th, 1868, contained an offer to sell his land on the terms therein specified. This offer was unconditionally accepted by the plaintiff, as appears from his letter dated February 8th, 1868. These letters constituted a valid and binding agreement between the parties, which a court of equity will specifically perform.
It was insisted by the counsel for the defendant, that the correspondence did not show that the contract had been actually concluded and agreed upon in all its parts, but that it still rested to some extent upon further negotiation or correspondence. The proposition made by the defendant was to sell his land for $3,200; $1,000 tobe paid down, and $500 a year until the balance was paid, with interest; the amount unpaid to be secured by a mortgage. Now it is said, it is entirely undetermined by the parties upon what lands this mortgage was to be given. But we think the very obvious intention of the parties was, that the lands sold were to be conveyed by deed to the purchaser, and that the latter was to execute a mortgage hack on the same lands for the unpaid purchase money. Considering the nature of the transaction, it seems to us that there is no room to doubt that this was the, expectation and intention of the parties. In his letter accepting the proposition of the defendant, the plain*677tiff proposed or suggested that the business, in order to save time and expense, be transacted through the First National Bank of Hudson. He stated that he would deposit $1,000 with the bank, and that the defendant might make out a deed and send to the bank with instructions, and that he then would execute the mortgage and hand to them. The acceptance of the defendant’s offer, was not made dependent at all upon this method of doing the business. And it was the undoubted right of the defendant, upon the contract, to insist that the money should be paid to him at his residence in Connecticut, and that the business should be personally transacted there by the plaintiff. But he does not so insist, hut replies that he has made up his mind to come out to Hudson and do the business himself. There is nothing, however, in all this which varies the terms of the contract entered into, or which in any way affects the right of the plaintiff to have it enforced in equity.
It is not claimed that there was any uncertainty in respect to the lands the parties were treating about; or that parol evidence was inadmissible to apply the agreement to the subject-matter. And as the correspondence set out in the complaint shows a valid and actually concluded contract for the sale of real estate;, the plaintiff has the right to have the contract specifically executed. There are no essential terms of the contract doubtful. It is a plain proposition to sell upon specified conditions on the one hand, and an unequivocal acceptance of the proposition on the other.
It is objected that there is no order for a judgment for costs. We do not fully understand what is meant by this objection. The record shows that the court in its judgment adjudged that the plaintiff recover his costs against the defendant, amounting to $49.65.
Again, it is said there was nothing to warrant the court in passing title to the property to the plaintiff. The court found that the defendant was a non-resident, *678and out of the jurisdiction of the court. It is true, he had been served with process while temporarily within the jurisdiction of the court, had put in an answer, and contested the suit upon its merits. But he was not a resident within the territorial jurisdiction of the court, so that it could compel him to perform his agreement and execute a deed. Even if the court had not the right to pass the title to the land within its jurisdiction by virtue of the inherent powers vested in it as a court of equity, still the last clause of section 15, chap. 129, R. S., would seem to give it ample authority to “pass title to real estate by its judgment without conveyance.” This clause of the section is certainly a clear recognition of the power of a court of equity to pass title to real estate when essential to the complete exercise of its jurisdiction.
A still further objection is taken, that the entry of judgment was made dependent upon the plaintiff depositing with the clerk $1,000, and such other sums as might then be due to the defendant by the terms of the agreement, and his notes and mortgage for such sums as were not due. This, it is said, was requiring the clerk to judicially determine matters which should be settled by the court. But there is no pretense that the clerk has made any mistake in executing the directions of the court, or that the defendant has been in any way prejudiced by anything the clerk has done.
Upon the whole record we think the judgment of the circuit court is right, and must be affirmed.
By the Court. — Judgment affirmed.